Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 25, 2016

                                        No. 04-16-00518-CV

                          PAVING & SEAL PRO and Courtnay Brooks,
                                      Appellants

                                                  v.

                               MCCONNELL CARS & RV, LLC,
                                       Appellee

                   From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-18929
                         Honorable David A. Canales, Judge Presiding


                                           ORDER
        Appellant filed a notice of appeal on August 15, 2016. The clerk’s and reporter’s records
are due September 14, 2016. Neither has been filed. Despite the fact that the record has not been
filed, appellant filed its appellant’s brief on August 16, 2015. As no appellate record has been
filed yet, appellant’s brief does not include references to the appellate record. See TEX. R. APP. P.
38.1. Appellant’s brief is STRICKEN. Further, appellant’s brief is not yet due. Appellant’s brief
will be due thirty days “after the later of: (1) the date the clerk’s record was filed; or (2) the date
the reporter’s record was filed.” See id. 38.6(a). Appellant has stated in the docketing statement
filed with this Court that there was not a reporter’s record taken in this case, nor was one
requested. Therefore, appellant brief will be due thirty days after the clerk’s record is filed. See
id.


                                                       _________________________________
                                                       Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2016.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court